Name: Commission Directive 2003/29/EC of 7 April 2003 adapting for the fourth time to technical progress Council Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail (Text with EEA relevance)
 Type: Directive
 Subject Matter: transport policy;  European Union law;  organisation of transport;  land transport;  technology and technical regulations
 Date Published: 2003-04-08

 Avis juridique important|32003L0029Commission Directive 2003/29/EC of 7 April 2003 adapting for the fourth time to technical progress Council Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail (Text with EEA relevance) Official Journal L 090 , 08/04/2003 P. 0047 - 0047Commission Directive 2003/29/ECof 7 April 2003adapting for the fourth time to technical progress Council Directive 96/49/EC on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/49/EC of 23 July 1996 on the approximation of the laws of the Member States with regard to the transport of dangerous goods by rail(1), as last amended by Directive 2001/6/EC(2), and in particular Article 8 thereof,Whereas:(1) The Annex to Directive 96/49/EC refers to the Regulation concerning the international carriage of dangerous goods by rail, generally known as the RID, as applicable with effect from 1 July 2001.(2) The RID is updated every two years. Consequently, the amended version will be in force with effect from 1 January 2003, with a transitional period up to 30 June 2003.(3) It is therefore necessary to amend the Annex to Directive 96/49/EC.(4) The measures provided for in this Directive are in conformity with the opinion of the Committee on the transport of dangerous goods referred to in Article 9 of Directive 96/49/EC,HAS ADOPTED THIS DIRECTIVE:Article 1The Annex to Directive 96/49/EC is hereby replaced by the following:"ANNEXRegulation concerning the international carriage of dangerous goods by rail (RID) appearing in Annex I to Appendix B to the Convention concerning International Carriage by Rail (COTIF), as applicable with effect from 1 January 2003, it being understood that the terms "contracting party" and "the States or the railways" will be replaced by the term "Member State".The text of the amendments of the 2003 version of the RID will be published as soon as it is available in all official languages of the Community."Article 21. The Member States shall bring into force the laws, the regulations and administrative provisions necessary to conform with this Directive no later than 1 July 2003. They shall forthwith inform the Commission thereof.When Member States adopt these measures, they shall contain a reference to this Directive or shall be accompanied by such reference on the occasion of their official publication. The methods of making such a reference shall be laid down by the Member States.2. The Member States shall notify to the Commission the text of the provisions of internal law which they adopt in the field governed by this Directive.Article 3This Directive shall enter into force on the day following its publication in the Official Journal of the European Union.Article 4This Directive is addressed to the Member States.Done at Brussels, 7 April 2003.For the CommissionLoyola De PalacioVice-President(1) OJ L 235, 17.9.1996, p. 25.(2) OJ L 30, 1.2.2001, p. 42.